Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 remain pending.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Claims 6 & 8 recite “through inner and outer diametrical surfaces of the suction fitting” wherein the claims would read better if they both recited “through an inner and an outer diametrical surface of the suction fitting”.  
Claims 7 & 9-11 are objected to by virtue of their dependency on Claims 6 & 8
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 12-14, 16 & 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey et al (US 5,707,210 A) (Ramsey hereinafter).
Regarding Claim 1, Ramsey discloses:  A compressor (see Figure 1) comprising: 
a shell (10) assembly defining a chamber (see Figure 1); 
a compression mechanism (58) disposed within the chamber of the shell assembly (see Figure 1); and 
a suction fitting (17 & 19) attached to the shell assembly and extending at least partially into the chamber of the shell assembly (see Figure 1), the suction fitting (17 & 19) defining first and second openings (see the annotation of Figure 1 below; the outer surface of the suction fitting (17) & the inner surface of the attached deflector (19) together define the first & second openings between the two components), 
wherein the suction fitting (17 & 19) directs working fluid through the first opening towards the compression mechanism (see the annotation of Figure 1 below) and the suction fitting (17 & 19) directs working fluid through the second opening away from the compression mechanism (see the annotation of Figure 1 below).

    PNG
    media_image1.png
    607
    656
    media_image1.png
    Greyscale

Regarding Claim 2, Ramsey discloses the invention as disclosed above in Claim 1, wherein Ramsey further discloses:  wherein the suction fitting (17 & 19) has an axial end wall (19) that defines the first opening at an axial end of the suction fitting (see the annotation of Figure 1 above).  
Regarding Claim 3, Ramsey discloses the invention as disclosed above in Claim 1, wherein Ramsey further discloses:  further comprising a motor (20) disposed within the chamber and driving the compression mechanism (see Figure 1), and wherein the suction fitting (17 & 19) directs working fluid through the second opening towards the motor (see the annotation of Figure 1 above).  
Regarding Claim 4, Ramsey discloses the invention as disclosed above in Claim 3, wherein Ramsey further discloses:  wherein the suction fitting (17 & 19) includes an axial end wall (19), and wherein the axial end wall deflects working fluid flowing through the suction fitting towards the first and second openings (see the annotation of Figure 1 above).  
Regarding Claim 12, Ramsey discloses:  A compressor (see Figure 1) comprising: 
a shell (10) assembly defining a chamber (see Figure 1); 
a compression mechanism (58) disposed within the chamber of the shell assembly (see Figure 1) and including a suction inlet (see Figure 1; While Ramsey does not explicitly identify the “suction inlet” of the compression mechanism (such as was done with the discharge passageway (72) of the compression mechanism) it can be appreciated that the compression mechanism would have some form of “suction inlet” to allow fluid to be drawn into the compression mechanism);  
a motor (20) disposed within the chamber and driving the compression mechanism (see Figure 1); and 
a suction fitting assembly (17 & 19) including a suction fitting (17) and a deflector (19), the suction fitting (17) attached to the shell assembly and extending at least partially into the chamber (see Figure 1), the deflector (19) is attached to the suction fitting (see Figure 1; Column 2 – Lines 44-46), 
wherein a first portion of working fluid exiting the suction fitting (17) flows to the suction inlet of the compression mechanism (58) and a second portion of working fluid exiting the suction fitting (17) is directed toward the motor (20) via the deflector (see Figure 1; The figure shows how the deflector (19) is disposed perpendicular to the longitudinal axis of the suction fitting (17), where the fluid is directed radially away from the longitudinal axis of the suction fitting).  
Regarding Claim 13, Ramsey discloses the invention as disclosed above in Claim 12, wherein Ramsey further discloses:  wherein the suction fitting (17) includes an outlet opening (see the annotation of Figure 1 below), and wherein the deflector (19) includes a first body portion that divides the outlet opening into a first outlet opening section and a second outlet opening section (see the annotation of Figure 1 below).  

    PNG
    media_image2.png
    609
    817
    media_image2.png
    Greyscale

Regarding Claim 14, Ramsey discloses the invention as disclosed above in Claim 12, wherein Ramsey further discloses:  wherein the first portion of working fluid exits the suction fitting through the first outlet opening section and the second portion of working fluid exits the suction fitting through the second outlet opening section (see the annotation of Figure 1 above).  
Regarding Claim 16, Ramsey discloses the invention as disclosed above in Claim 12, wherein Ramsey further discloses:  wherein the deflector (19) includes a first body portion and a second body portion extending from the first body portion, and wherein the first body portion defines a channel that directs the second portion of working fluid flowing therethrough toward the motor (see the annotation of Figure 1 below).  

    PNG
    media_image3.png
    609
    817
    media_image3.png
    Greyscale

Regarding Claim 20, Ramsey discloses:  A compressor (see Figure 1) comprising: 
a shell (10) assembly defining a chamber (see Figure 1); 
a compression mechanism (58) disposed within the chamber of the shell assembly (see Figure 1); and 
a suction fitting  (17 & 19) attached to the shell assembly (see Figure 1; Column 2 – Lines 44-46) and extending at least partially into the chamber of the shell assembly (see Figure 1), the suction fitting (17 & 19) defining an opening (see the annotation of Figure 1 below; the outer surface of the suction fitting (17 & 19) & inner surface of the deflector (19) defines at least a first opening that directs a portion of the fluid up to the compression mechanism) and including an axial end wall (19), 
wherein the suction fitting (17 & 19) directs working fluid through the opening towards the compression mechanism (see the annotation of Figure 1 below).  

    PNG
    media_image1.png
    607
    656
    media_image1.png
    Greyscale

Regarding Claim 21, Ramsey discloses the invention as described above in Claim 20, wherein Ramsey further discloses:  wherein the opening is formed at an axial end of the suction fitting (see the annotation of Figure 20 above).  
Regarding Claim 22, Ramsey discloses the invention as described above in Claim 20, wherein Ramsey further discloses:  wherein the axial end wall (19) deflects working fluid flowing through the suction fitting towards the opening (see the annotation of Figure 20 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey as applied to Claims 1 & 3 above.
Regarding Claim 5, Ramsey discloses the invention as disclosed above in Claim 4, wherein while Ramsey does disclose having the suction fitting defining the first & second openings, Ramsey fails to teach:  wherein the first and second openings are formed between axial ends of the suction fitting.
HOWEVER, the courts have held that “the use of a one piece construction, instead of the structure disclosed in the prior art, would be merely a matter of obvious engineering choice”, see MPEP 2144.04 Paragraph V.  So the examiner holds that it would have been obvious to one of ordinary skill in the art to integrate Ramsey’s deflector (19) into the body of their suction fitting (17) to form a single-piece construction.  This would make in their deflector (19) as becoming the new axial end wall of the suction fitting, which would result in the previously identified first & second openings as being “formed between axial ends of the suction fitting”.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction fitting of Ramsey such that the deflector plate was integrally formed into the body of the suction fitting, as the use of one piece construction would be considered as a matter of obvious engineering choice. 
Regarding Claim 6, Ramsey discloses the invention as described above in Claim 3, wherein while Ramsey does teach how at least the first opening extends radially between the opening formed in the body of the suction fitting (17 & 19), see the annotation of Figure 1 below, Ramsey fails to teach:  wherein the first opening AND the second opening extends radially through inner and outer diametrical surfaces of the suction fitting.

    PNG
    media_image1.png
    607
    656
    media_image1.png
    Greyscale

However, with respect to having BOTH the first & second openings extending “radially through inner and outer diametrical surface of the suction fitting” (where Ramsey has the identified “second opening” extending AXIALLY through the body of the integrated suction fitting (17 & 19)), the examiner holds that it would have within the general skill level of a person having ordinary skill in the art to orient the opening so that the deflected air would provide the most effective results in supplying air to both the compression area and to the motor through routine experimentation.  
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction fitting of Ramsey such that both the first and second openings were extending radially through the inner & outer diametrical surfaces of the suction fitting, as such a modification would have been considered obvious to try to a person of ordinary skill in the art. 
Regarding Claim 7, Ramsey discloses the invention as disclosed above in Claim 6, wherein Ramsey further discloses:  wherein the first opening has a larger area than the second opening such that a greater volume of working fluid flowing through the suction fitting flows out of the first opening than the second opening (see the annotation of Figure 1 above).  
Regarding Claim 8, this claim is reciting the same limitation that was recited in Claim 6 IN ADDITION TO specifying that the first opening is a first elongated slot and the second opening is a second elongated slot.  With respect to the limitations in Claim 8 that were previously recited in Claim 6, these limitations in Claim 8 are rejected under the same prior art and motivations as those used in the rejection of Claim 6.
With respect to the additional limitations, Ramsey is silent regarding:  wherein the first opening is a first elongated slot and the second opening is a second elongated slot.
HOWEVER, Applicant should note that it is within the general skill level of a worker in the art to provide openings of any expedient shape that would provide the most effective and efficient air supply to the compression area and the motor area through routine experimentation. 
Regarding Claim 9, Ramsey (as modified in view of Claim 8) discloses the invention as disclosed above in Claim 6, wherein Ramsey fails to teach:  wherein the second elongated slot has a larger area than the first elongated slot.  
However, it is within the general skill level of a worker in the art to size the openings to any size that is expedient in achieving the most effective air distribution through routine experimentation. 
Regarding Claim 10, Ramsey (as modified in view of Claim 8) discloses the invention as disclosed above in Claim 8, wherein Ramsey fails to teach:  wherein the first and second elongated slots are arcuate.  
HOWEVER, it is within the general skill level of a worker in the art to shape the opening to any shape that was expedient in order to provide the most effective air distribution through routine experimentation. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey as applied to Claim 14 above, and in further view of Lai et al (US 2004/0126258 A1) (Lai hereinafter).
Regarding Claim 15, Ramsey discloses the invention as described above in Claim 14, wherein Ramsey fails to teach:  wherein a partition extends from an end of the first body portion toward the suction fitting, and wherein the partition prevents the second portion of working fluid flowing through the second outlet opening section from flowing toward the compression mechanism.  
However, Lai is also directed to a compressor assembly (see Figure 2) with a deflector plate (10) mounted axially over the suction fitting (56), where the deflector deflects the working fluid through two openings (17 & 18) such that the fluid is directed either towards the compression mechanism OR away from the compression mechanism (see Figure 2), wherein the deflector plate (10) includes a partition wall (16) that extends from an end of the first body portion (the first body portion defining the first opening (17)) toward the suction fitting (see Figure 1), and wherein the partition (16) prevents the second portion of working fluid flowing through the second outlet opening section (18) from flowing toward the compression mechanism (see Figure 1; Paragraph 20).  
Lai describes how incorporating the partition wall (16) into the deflector plate (10) at least provides the benefit of enhancing the stiffness of the deflector plate (10) so as to reduce the noise when working fluid impacts the plate (see Paragraph 24).
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction fitting of Ramsey such that the deflector plate included a horizontal partition wall between the first & second body portions of the deflector plate, as taught by Lai, to at least provide the benefit of increasing the stiffness of the deflector plate. 

Claims 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey as applied to Claims 16 & 12 above, and in further view of Berger et al (US 2012/0328424 A1) (Berger hereinafter).
Regarding Claim 17, Ramsey discloses the invention as described above in Claim 16, wherein while Ramsey does describe how the suction fitting (17) has a corresponding deflector plate (19), see Figure 1 & Column 2 – Lines 44-46, they are silent regarding how the deflector is attached to the suction fitting.  So Ramsey is silent regarding:  wherein the deflector includes a plurality of resiliently flexible members extending from the second body portion, and wherein the plurality of resiliently flexible members snap into engagement with the suction fitting.  
HOWEVER, Berger is also directed to a compressor assembly (10) with a suction fitting (12) connected to the inlet of a compressor (11), where an intake manifold (1) for deflecting/directing the flow of working fluid that is flowing through the suction fitting is secured directly to the suction fitting (12) via a resiliently flexible member (7b) that has a snap engagement with the suction fitting  (see Figures 4-5 & Paragraph 45).  With respect to their being “a plurality of resiliently flexible members”, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So while Berger appears to show only having a single resiliently flexible member (7b) for providing the snap engagement between the intake manifold (1) and suction fitting (12), it would not be considered obvious to use “a plurality of resiliently flexible members”.
PLEASE NOTE, because Ramsey already provides a teaching for having a working fluid deflector (19) connected to the suction fitting (17), but is silent regarding HOW the two components are fixed relative to each other.  So, the proposed modification is to have Ramsey’s existing deflector coupled to their existing suction fitting using the plurality of resiliently flexible members (as taught by Berger and based on previous court decisions regarding the duplication of parts).  This proposed modification would also result in having the plurality of resiliently flexible members extending from the second body portion of the deflector because in Berger their resiliently flexible member (7b) is shown to extend around the entire circumference of the suction fitting (see Figure 4).  So once applied to Ramsey, this would result in having a plurality of resiliently flexible members extending from the “second body portion” of the deflector since the second body portion is coupled to half of the circumference of the suction fitting (see the annotation of Figure 1 below) 

    PNG
    media_image3.png
    609
    817
    media_image3.png
    Greyscale

The use of a snap-in connection (as taught by Berger) for connecting the suction fitting to the fluid deflector in Ramsey would provide the benefit of having a quick & removable connection for fixing the two components relative to each other, thereby allowing Ramsey’s deflector to be easily removed from their suction fitting for inspection or replacement (if necessary).
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the suction fitting of Ramsey such that the deflector plate included a plurality of resiliently flexible members to have snap engagement with the suction fitting, as taught by Berger & previous court decisions regarding the duplication of parts, to provide a quick & releasable method of attaching the two components together. 
Regarding Claim 19, Ramsey discloses the invention as described above in Claim 16, wherein while Ramsey does describe how the suction fitting (17) has a corresponding deflector plate (19), see Figure 1 & Column 2 – Lines 44-46, they are silent regarding how the deflector is attached with respect to the suction fitting.  So Ramsey is silent regarding:  wherein the deflector snaps into engagement with the suction fitting.  
HOWEVER, Berger is also directed to a compressor assembly (10) with a suction fitting (12) connected to the inlet of a compressor (11), where an intake manifold (1) for deflecting/directing the flow of working fluid that is flowing through the suction fitting is secured directly to the suction fitting (12) via a resiliently flexible member (7b) that has a snap engagement with the suction fitting  (see Figures 4-5 & Paragraph 45).  
PLEASE NOTE, because Ramsey already provides a teaching for having a working fluid deflector (19) connected to the suction fitting (17), but is silent regarding HOW the two components are fixed relative to each other.  So, the proposed modification is to have Ramsey’s existing deflector coupled to their existing suction fitting using the resiliently flexible member (as taught by Berger).  
The use of a snap-in connection (as taught by Berger) for connecting the suction fitting to the fluid deflector in Ramsey would provide the benefit of having a quick & removable connection for fixing the two components relative to each other, thereby allowing Ramsey’s deflector to be easily removed from their suction fitting for inspection or replacement (if necessary).
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the suction fitting of Ramsey such that the deflector plate included a resiliently flexible member to have snap engagement with the suction fitting, as taught by Berger, to provide a quick & releasable method of attaching the two components together. 

Claims 1 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hugenroth et al (US 6,186,753 B1) (Hugenroth hereinafter)
Regarding Claim 1, Hugenroth discloses:  A compressor (20) comprising: 
a shell (38) assembly defining a chamber (see Figure 1); 
a compression mechanism (22) disposed within the chamber of the shell assembly (see Figure 1); and 
a suction fitting (40) attached to the shell assembly and extending at least partially into the shell assembly (see Figure 1), the suction fitting (40) defining first and second openings (52 & 54; see Figure 1; the outer surface of the suction fitting (40) & the inner surface of the attached deflector (44) together define the first & second openings between the two components), 
wherein the suction fitting (40) directs working fluid through the first opening  (52) towards the compression mechanism (see the Figure 1) and the suction fitting (40) directs working fluid through the second opening (54) away from the compression mechanism (see the Figure 1).
Hugenroth fails to teach wherein: the suction fitting is extending at least partially into the chamber.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the suction fitting such that it was at least partially extending into the chamber defined by the shell is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the suction fitting extending at least partially within the chamber versus the arrangement disclosed by Hugenroth (which has the suction fitting being flush with the inner surface of the shell, see Figure 1) as long as the suction fitting effectively functions as intended.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the suction fitting of Hugenroth such that the suction fitting was at least partially extending into the chamber, as such a modification would have been considered an obvious design choice. 
Regarding Claim 8, Hugenroth discloses the invention as described above in Claim 1, wherein while Hugenroth does disclose having the first opening (52) and the second opening (54), Hugenroth fails to teach:  wherein the first opening is a first elongated slot and the second opening is a second elongated slot, and wherein the first and second elongated slots extend radially through inner and outer diametrical surfaces of the suction fitting.
HOWEVER, Applicant should note that it is within the general skill level of a worker in the art to provide openings of any expedient shape that would provide the most effective and efficient air supply to the compression area and the motor area through routine experimentation.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hugenroth as applied to Claim 8 above, and in further view of Ignatiev et al (US 2013/0081710 A1) (Ignatiev hereinafter).
Regarding Claim 11, Hugenroth (as modified in view of Claim 8) discloses the invention as disclosed above in Claim 8, wherein Hugenroth (noting that that Hugenroth was modified in view of Claim 8 to have their existing first & second openings be “elongated slots” that were “extending radially through the inner and outer diametrical surfaces of the suction fitting”) further discloses:  wherein a base plate (46) and cooperates with the suction fitting (40) to define the first and second elongated slots (as noted in the rejection of Claim 8, having Hugenroth’s first opening (52) & second opening (54) in the shape of an elongated slot would be considered an obvious design choice), wherein the base plate (46) deflects working fluid flowing through the suction fitting towards the first and second elongated slots (see Figure 1).  
Hugenroth fails to teach:  wherein the base plate is attached to an axial end of the suction fitting.
HOWEVER, Ignatiev is also directed to a compressor assembly (210) with a suction fitting (228) mounted to the compressor shell (232), where a base plate (230), wherein the base plate has a valve member (322) AND is able to direct a first portion of the working fluid from the suction fitting to the compression mechanism (through the second portion (300) of the deflector assembly) and a second portion of the working fluid away from the compression mechanism (through the distribution passageway (292)), where the base plate (230) is attached to an axial end of the suction fitting (228; see Figure 4).
PLEASE NOTE, the proposed modification is to simply modify Hugenroth such that their base plate (46) was attached directly to the suction fitting (40), as opposed to having the base plate attached directly to the shell (as shown in Figure 1).  Having the base plate attached directly to the suction fitting would provide the benefit of ensuring that Hugenroth’s base plate was properly oriented/positioned relative to the suction fitting, which would ensure proper fluid flow through the suction fitting & base plate AS WELL AS ensuring the Hugenroth’s suction valve (56; which is shown to be seated against the axial face of the suction fitting (40)) is properly seated against the suction fitting.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the suction fitting of Hugenroth such that the base plate was attached directly to the suction fitting, as taught by Ignatiev, to at least provide the benefit of ensuring proper alignment between the base plate & suction fitting during operation. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 18, this claim specifies that the deflector includes tabs that extends outwardly from ends of the first body portion, and wherein the tabs contact the shell assembly to bias the deflector against the suction fitting.  
While the examiner found many references that taught having a suction fitting with a baffle/deflector plate, either the baffle plate was secured directly to the shell (see Strawn et al (US 2014/0017106 A1) – Figures 2 & 5, Hugenroth et al (US 6,186,753 B1) – Figure 1 & Smerud et al (US 6,000,917 A) – Figures 1 & 10) OR the baffle/deflector plate was secured directly to the suction fitting (see Ignatiev et al (US 2013/0081710 A1) – Figures 3-6 & Wehrenberg et al (US 2004/0170509 A1) – Figures 1 & 4).  The examiner was not able to find a reference that had a plurality of resiliently flexible members snap into engagement with the suction fitting (as disclosed in Claim 17 in which Claim 18 is dependent on) AND tabs that extends outwardly from ends of the first body portion, and wherein the tabs contact the shell assembly to bias the deflector against the suction fitting (as disclosed in Claim 18).  All prior art found were either directly connected only to the shell or only to the suction fitting, not both.  Also, since the applicant specifies that the tabs contacting the shell serve a specific purpose/function (in that they are used to bias the deflector against the suction fitting), this feature cannot be simply considered as an obvious design choice.
The closest prior art that provided a teaching of a compressor having some type of air deflector/manifold attached to the suction fitting by a resiliently flexible member is Berger (US 2012/0328424 A1).  However, even if Berger was modified to have the resiliently flexible member (7) divided into a plurality of resiliently flexible members, each of these plurality of resiliently flexible members are received WITHIN the suction fitting (12), resulting in having none of the resiliently flexible members “contact the shell assembly” as required by Claim 18.  Having “tabs contact the shell assembly” servers a specific purpose/function (of biasing the deflector against the suction fitting), therefore it can’t be considered an obvious design choice.  Also, even if the flexible members of Berger were placed on the outer surface of the fitting, this wouldn’t necessarily require them to be in contact with the shell assembly.
For these reasons, the examiner holds that Claim 18 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746                                                                                                                                                                                                        

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 April 2022